Citation Nr: 1600231	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  07-20 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a ventral hernia, to include as secondary to the Veteran's service-connected bilateral pes planus and bilateral hyperkeratosis with tinea pedis.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970, and from January 1977 to January 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Louisville, Kentucky.


FINDING OF FACT

The Veteran's ventral hernia is not shown to be related to his active military service or a service-connected disability.


CONCLUSION OF LAW

A ventral hernia was not incurred in or aggravated by the Veteran's active duty, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's April 2006 letter to the Veteran contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records, VA and private treatment records, Social Security Administration records, and records pertaining to a post-service work injury and Workers' Compensation claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116

The Veteran was provided a VA examination in January 2011, during which the examiner opined that the Veteran's ventral hernia was not caused or aggravated by a foot disorder.  In November 2013, the Board found that the January 2011 VA examiner's opinion did not directly address the Veteran's contention that his hernia was due to a post-service lifting injury caused by his service-connected disabilities of the feet.  As such, the Board remanded the Veteran's claim in order to provide the Veteran with a new VA examination and obtain an opinion as to whether the Veteran developed a hernia due to a post-service lifting injury caused by a service-connected foot disability.  The record shows that the Veteran failed to report for a VA examination scheduled in April 2014.  In a June 2014 supplemental statement of the case, the Veteran was advised that he failed to report for his scheduled examination.  In March 2015, the Board noted that the Veteran submitted a change of address approximately nine days before the scheduled examination and determined that the record did not show that the Veteran received notice of the examination.  As such, the Board remanded the Veteran's claim for a new VA examination and directed the RO to send notice of the examination to the Veteran's current address and associate a copy of such notice with the evidence of record.  Additionally, the Board expressly advised the Veteran to promptly notify VA of any change in contact information.  While in remand status, the record shows that the Veteran failed to report for an examination scheduled in June 2015.  Although the record does not contain a copy of the notice sent to the Veteran, the Board finds that any further remands would be futile.  In August 2015 and September 2015, the two most recent written correspondences mailed to the Veteran's address of record were returned as undeliverable.  The record does not show that the Veteran has since provided VA with updated contact information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street").  Therefore, remanding the claim to ensure that notice scheduling another VA examination is sent to the Veteran's address of record would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  As such, the Board finds that VA has made reasonable efforts to provide the Veteran with an adequate VA examination, and the claim will therefore be decided on the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. 3.655(b).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran asserts that his current ventral hernia is due to a post-service injury, which he believes was caused by his service-connected disabilities.  The record shows that service connection is currently in effect for bilateral pes planus and bilateral hyperkeratosis, with tinea pedis.

During a July 2007 hearing before the RO, the Veteran testified that he received a diagnosis of a ventral hernia around 2004 after sustaining an injury at work.  Specifically, the Veteran testified that his "bad feet" and knee problems made it difficult to stand and maintain proper balance, which caused him to lift a frame improperly, resulting in a ventral hernia.  When asked if any of his doctors told him they believed that his injury was due to his foot disorders, the Veteran testified that his doctors never provided an opinion to that effect.  

The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that opining on a link between the Veteran's service-connected foot disorders and a hernia due to improper lifting is more suited to the realm of medical expertise rather than lay testimony.  Id.  The evidence of record does not show that the Veteran has specialized training sufficient to render an opinion concerning the effect of a foot disorder on the ability to lift properly.  Id.  Accordingly, the Veteran's lay testimony is not competent evidence as to a nexus between his service-connected disabilities of the feet and his ventral hernia.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).   

Workers' Compensation records confirm that in June 2003, the Veteran sustained a hernia to the abdomen/groin area while lifting and positioning large parts in a finishing area.  The record contains no further details pertaining to the cause of the injury. 

During a January 2011 VA examination of the Veteran's feet and ventral hernia, the Veteran reported symptoms of intermittent foot pain, stiffness, swelling, fatigability, and lack of endurance, bilaterally.  During flare-ups or following repetitive use, the Veteran reported becoming additionally limited by foot pain.  He denied the need for adaptive devices, including canes, braces, crutches, or walkers.  He also denied using corrective shoes or inserts, noting that he had inserts, but he did not use them because they caused increased pain.  The examiner observed no objective evidence of painful motion, edema, instability, weakness, or tenderness in the feet.  A physical examination revealed a mincing and hobbling gait; however, the examiner noted that when the formal examination was completed, the Veteran's gait became "completely unremarkable and normal" as he returned to his seat.  The examiner provided the following opinion with respect to the etiology of the Veteran's ventral hernia:

"[I]t is my medical opinion that the Veteran's condition of ventral hernia was not caused by or a result of or aggravated by his service-connected hyperkeratosis of the bilateral feet with tinea pedis since there is no nexus with which to link the [two] conditions.  It is my medical opinion that the Veteran's condition of ventral hernia was not caused by or a result of or aggravated by his pes plans as a condition that existed prior to enlistment since there is no nexus with which to link the [two] conditions or by his bilateral hallux valgus since there is no nexus with which to link the [two] conditions.

The Board finds the January 2011 VA examiner's opinion to be of limited probative value because it does not directly address the issue of whether the Veteran's service-connected disabilities of the feet caused him to sustain the injury which resulted in a ventral hernia.  See AZ v. Shinseki, 731 f.3d 1303, 1311 (Fed. Cir. 2013) (citing Fed. R. Evid. 401) (noting that evidence is pertinent if it tends to prove or disprove a material fact).

A review of the record reveals no competent evidence linking the Veteran's service-connected pes planus and/or hyperkeratosis with tinea pedis to the post-service lifting injury.  As previously noted, the Veteran did not appear for two VA examinations specifically scheduled to address this issue.  Moreover, the Veteran failed to provide VA with updated contacted information after he was expressly advised to do so, rendering any further attempts to schedule a VA examination futile.  Finally, the Veteran does not assert, and the record does not show, that a ventral hernia had its onset during service or is otherwise directly related to service.

Based on the foregoing, service connection for a ventral hernia is not warranted, as the probative evidence of record does not show that a ventral hernia was caused or aggravated by the Veteran's active duty or a service-connected disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a ventral hernia, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a ventral hernia is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


